NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 GERTI MUHO,                                     No.    15-16490

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-03219-HSG

   v.
                                                 MEMORANDUM*
 CITIBANK, NA,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Northern District of California
                  Haywood S. Gilliam, Jr., District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Gerti Muho appeals pro se from the district court’s judgment dismissing his

diversity action alleging breach of contract and tort claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6), Hebbe v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.

      The district court properly dismissed Muho’s action because Muho failed to

allege facts sufficient to state any plausible claim for relief. See id. at 341-42

(though pro se pleadings are to be liberally construed, a plaintiff must still present

factual allegations sufficient to state a plausible claim for relief); Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008) (“A Rule

12(b)(6) dismissal may be based on either a lack of a cognizable legal theory or the

absence of sufficient facts alleged under a cognizable legal theory.” (citations and

internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as without merit Muho’s contentions that the district court violated

his right to procedural due process.

      AFFIRMED.




                                           2                                        15-16490